Citation Nr: 0633506	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 
2003 for the grant of service connection for tinnitus, to 
include whether clear and unmistakable error (CUE) exists in 
an October 1987 rating decision.

2.  Entitlement to service connection for chronic sleep 
impairment, to include as secondary to service-connected 
bilateral hearing loss or service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The claims folder is missing personnel records necessary to 
establish the veteran's complete history of active military 
duty.  According to the two available DD-214 forms, the 
veteran served on active duty from September 1967 to June 
1971 and from July 1975 to December 1976.  His total active 
service, however, is listed as 8 years, 11 months, and 2 
days.  As indicated below, the Board is remanding the 
veteran's claims.  On remand, VA should take the appropriate 
steps to obtain the missing records so the veteran's complete 
military history can be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and November 2003 rating 
decisions of the Muskogee, Oklahoma Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 2003, 
the RO denied the veteran's claim seeking entitlement to 
service connection for chronic sleep impairment, to include 
as secondary to service-connected hearing loss.  In November 
2003, the RO granted the veteran's claim seeking entitlement 
to service connection for tinnitus and assigned a 10 percent 
disability rating effective January 8, 2003, and the RO 
denied the veteran's claim seeking entitlement to service 
connection for chronic sleep impairment, this time to include 
as secondary to service-connected tinnitus.

The veteran testified before the Board at a video-conference 
hearing held in April 2006.  A transcript of the hearing has 
been associated with the claims folder.

In July 2006, the veteran's representative submitted 
additional documentation in support of the veteran's claims, 
along with a valid waiver of the veteran's right to have the 
new evidence first reviewed by the agency of original 
jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims require further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

I.  Entitlement to an effective date earlier than January 8, 
2003 for the grant of service connection for tinnitus, to 
include whether CUE exists in an October 1987 rating 
decision.

The veteran filed a claim for service connection for tinnitus 
on January 8, 2003.  As part of his argument, he asserted 
that the RO committed CUE in an October 1987 rating decision 
by not addressing a service connection claim for tinnitus 
allegedly raised by the veteran in July 1987.  See Richardson 
v. Nicholson, 20 Vet. App. 64, 71-72 (2006) ("[A] claimant 
may assert that VA failed to adjudicate a reasonably raised 
claim in the context of a request for revision of a prior 
decision on the basis of CUE.").  The veteran requested that 
once service connection was granted for tinnitus, an 
effective date of July 1987 be assigned due to the RO's CUE.
 
Based on a September 2003 VA examination, the RO granted the 
veteran's claim for service connection for tinnitus in 
November 2003.  The RO specifically found no CUE in the 
October 1987 rating decision and awarded an effective date of 
January 8, 2003.  The veteran filed a timely Notice of 
Disagreement (NOD) in February 2004, objecting to the 
assigned effective date, and supplemented the NOD with a 
March 2004 statement in which he again asserted his CUE-based 
argument that the RO should have adjudicated a claim for 
tinnitus in October 1987.

Once a veteran files a NOD, VA is required to take 
appropriate additional development and review action and, if 
the disagreement continues, to provide a Statement of the 
Case (SOC).  The SOC must inform the veteran of how his claim 
or request for an earlier effective date or higher disability 
rating can be substantiated based on the relevant evidence 
and law.  38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. 
§§ 3.103(b), 19.29; see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the RO adjudicated the 
veteran's CUE claim in its November 2003 rating decision, but 
did not address or provide the laws and regulations pertinent 
to his CUE argument in the June 2004 SOC or September 2005 
Supplemental SOC (SSOC).  On remand, the veteran must be 
provided with a SSOC that provides the laws and regulations 
regarding CUE contained in 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a).

II.  Entitlement to service connection for chronic sleep 
impairment, to include as secondary to service-connected 
bilateral hearing loss or service-connected tinnitus.

Pursuant to its duty-to-notify, VA must inform the claimant 
of the information and evidence not of record that is 
necessary to substantiate his claim.  38 C.F.R. § 3.159(b).  
The veteran is requesting service connection for chronic 
sleep impairment as secondary to either his service-connected 
bilateral hearing loss or his service-connected tinnitus.  VA 
failed to provide a notice letter regarding the criteria for 
secondary service connection prior to the initial 
adjudication of the veteran's claims in February and November 
2003, and the notice letter provided in July 2004 only 
addressed service connection on a direct basis.  On remand, 
therefore, the veteran must be given notice that informs him 
of the evidentiary requirements to establish service 
connection on a secondary basis as provided in 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  In conformity with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
notice should also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded and include an 
explanation as to the type of evidence that is needed to 
establish a disability rating and effective date.

The RO denied the veteran's claims in February and November 
2003 because the evidence did not establish a chronic sleep 
impairment related to either his service-connected hearing 
loss or his tinnitus.  During the April 2006 video-conference 
hearing, the veteran indicated he would submit that day a 
written statement from Dr. K.D., establishing chronic sleep 
impairment related to his tinnitus.  As of yet, the Board has 
not received this statement.  The veteran was also given 30 
days to provide additional private medical evidence showing 
treatment for the alleged sleep disorder.  In a personal 
statement dated May 2006, the veteran provided a list of 
medications he has received for his sleep impairment, the 
names of his treating physicians, and the approximate time 
frames of treatment with each doctor.  As a layperson, 
however, the veteran is not qualified to render a medical 
diagnosis regarding his claimed condition, nor to credibly 
assert that the medications he received were to treat a 
diagnosed sleep disorder resulting from his tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  On 
remand, therefore, steps should be taken to obtain Dr. K.D.'s 
statement and the necessary releases from the veteran so VA 
can get, from the doctors identified in the May 2006 letter, 
the actual medical records that document the veteran's 
treatment history.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
substantiating his claims, and the Board encourages him to 
take full advantage of this opportunity.
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and updated agency 
protocol.  In particular, the veteran must 
be sent a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.             
§ 3.159(b) that includes an explanation as 
to the evidentiary requirements to 
establish secondary service connection for 
his alleged chronic sleep disorder as 
provided in 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The notice should also inform the 
veteran of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice should address the 
division of responsibilities between the 
VA and the veteran for obtaining evidence, 
and it should request that the veteran 
submit "any" evidence in his possession 
that is relevant to his claim.

2.  The veteran's history of active 
military service must be verified.  
Appropriate action should be taken to 
obtain the necessary personnel records, 
including any missing DD-214 forms, that 
confirm all of his periods of service.
 
3.  The veteran should be contacted and 
requested to provide the letter from Dr. 
K.D. regarding his alleged sleep 
impairment, referenced during the April 
2006 video-conference hearing before the 
Board.  The veteran should also be 
requested to provide release forms for the 
doctors identified in his May 2006 letter, 
so VA can obtain any relevant medical 
records.

4.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment received regarding his 
claimed sleep condition since October 
2004, the date of the most recent medical 
evidence of record.  Appropriate action 
must then be taken to obtain the 
identified records.
  
5.  The claims folder should be reviewed 
to ensure that the foregoing requested 
development has been completed and is in 
compliance with the directives of this 
remand and if not, corrective procedures 
should be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After additional evidence, if any, has 
been submitted, the veteran's claim for 
entitlement to service connection for 
chronic sleep impairment, to include as 
secondary to service-connected bilateral 
hearing loss or service-connected tinnitus 
must be readjudicated.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a Supplemental Statement of 
the Case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

7.  The veteran should be provided with a 
SSOC regarding his claim for an earlier 
effective date for his service connected 
tinnitus which address his CUE claim and 
provides the applicable law and 
regulations, including those found in 
38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a).  The veteran should be advised 
of the time period in which to perfect his 
appeal.  Only if the veteran's appeal as 
to this issue is perfected should this 
matter return to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


